Title: To George Washington from Elias Dayton, 9 May 1781
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Chatham May 9th 1781
                        
                        I have received your Excellency’s letter of the 1st Instt and shall do every thing in my power to comply
                            fully with the requisition contained in it, altho’ I have of late experienced much greater difficulty in gaining good
                            intelligence from the other side than formerly. I am in daily expectation of having an interview with the person mentioned
                            lately, when I have effected which, I hope to be able to communicate many interesting and important matters.
                        I have just received accounts that the British fleet consisting of ten ships of the line, and containing
                            between three & four thousand troops, sailed yesterday, but am not entirely satisfied with respect to their
                            destination—This comes from a person in whom I do not place the most implicit confidence, and I have my doubts whether
                            they have so great a number of ships or troops as he reports. I hope they have it not in their power to injure the French
                            at Rhode Island; should the fleet at that place be unguarded, I would suspect that there was their object. They have
                            industriously given out that they are going to Wilmington, which causes me to suspect that they are steering another
                            course.
                        I have now at this place prisoners of war Majr De Meibom & Ensign De Meibom of the Brunswick troops
                            who were lately taken from Long Island by a party of men from New Brunswick—As they had been lately released from a long
                            captivity are very desirous of going in upon parole and since Colonel Ogden & Capt. Dayton were indulged by the
                            enemy I should be much obliged to your Excellency to permit me to shew them the like indulgence.
                        Inclosed are the proceedings of a court martial upon Simon Kent a soldier in the first Jersey Regiment who is
                            a deserter and a great thief & who, I believe, justly deserves death; but as he is the son of a good whig who begs
                            that we would only spare his life, perhaps if your Excellency could order him on board a frigate, it might answer as good
                            a purpose as to execute him he is so great a villain that I am confident he never will be of any service in the army.
                        At the request of Colo. Stewart Comy General, a party was last week sent to guard the
                            stores at Sussex court house—The number of men now on detachment amounts to 494 from the two Regts
                            which makes it difficult to relieve our guards. If our men were relieved from Sidman’s &
                            Pompton it would strengthen us considerably. I am your Excellencys most Obedient & vry Hbl. Servant
                        
                            Elias Dayton
                        
                    